DETAILED ACTION
Claims 1-11 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 1, 2020, February 12, 2021, and January 29, 2021 are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1-11 are not fairly based on the matter disclosed in the specification or not supported by the disclosure in the specification for the following reasons:
1.	The ingredients of an aqueous resin dispersion (C) are not fully and particularly described in the working examples and hence the description provided does not full fill the requirements.
2.	Claims 10-11 do not define the scope of invention for which the protection is claimed for the following reasons because the subject matter of claims 10-11 are beyond the scope of instant claim 1, which are not allowable. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. These claims are omnibus type claims.
Claims 1-11 do not sufficiently define the invention for the reasons as follows:
(i)   claims 1-6 are not definitive and also broad in terms of "olefin polymer (A), polymer (B}, polymerizable monomer (b-1) and hydrophilic polymer";
(ii)  the subject matter of claims 7-9 are very broad and does not sufficiently define the invention with respect to the compounds, process parameters, steps and other technical features. Therefore it is required to characterize the all essential technical features for which protection is sought; 
(iii)  the subject matter of claims 1-11 do not sufficiently define the invention. The claims should be re-drafted to make them sufficiently definitive and inventive features should be brought out clearly under characterized clause and clearly define the scope of 
Therefore the scope of the claimed subject matter of claims 1-11 cannot be determined by one having ordinary skill in the art.

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under pre-AIA  35 U.S.C. as being unpatentable as obvious over Saito et al. (JP 2001-294630 A).
With regard to the limitations of claims 1-2, 4, and 6-11, Saito discloses an aqueous resin dispersion and a method for producing an aqueous resin by using an aqueous dispersion of an ethylene-unsaturated carboxylic acid copolymer (corresponding to the "olefin-based polymer (A)" in instant claim 1) as seed particles and subjecting unsaturated monomers including an epoxy group containing unsaturated monomer as an essential component to emulsion polymerization (thus obtained molecular chain corresponds to the "polymer (B)" in instant claim 1). 
Saito indicates that cross-linking reactions between carboxyl groups in seed particles and the unsaturated monomers and three dimensional cross-linking reactions between unsaturated monomers progress during the emulsion polymerization. Saito discloses coating materials as an example of an application of said aqueous resin.
Saito’s prior art differs from the claimed invention by the content of tetrahydrofuran-insoluble components, Furthermore, Saito does not disclose the claimed order in which the unsaturated monomers are added because according Saito  adding the unsaturated monomers all at once.
However, the content of tetrahydrofuran-insoluble components and the order in which monomers are added in production a graft polymer is merely a matter that a person skilled in the art could decide, as appropriate, by considering reactivity and the like. !n addition, in order to crosslink a carboxyl group in a seed particle with an

Therefore, in view of the disclosures in the description of the present application, it cannot be said that a remarkable effect is achieved by producing an aqueous resin dispersion using the production method specified in claims 7-8 of the present application.
Furthermore it is noted that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Saito is silent in using the aqueous resin dispersion in a coating material and adhesive. However, it is extremely well known that aqueous resin dispersions able to be used in coating materials and can also are used in adhesives. Therefore, it is not considered to be particularly difficult to use the aqueous resin dispersion disclosed by Saito in coating material and an adhesive.
With regard to the limitations of claims 3 and 5, Saitoi does not disclose the mass ratio (A) : (B) of the olefin polymer (A) and the polymer (B) in the insoluble component (D), and a content of the constitutional unit derived from the radically polymerizable monomer (b1) having a reactive functional group in the polymer (B).
It is noted that the above mentioned ratio (A) : (B) as per claim 3, and the content of the constitutional unit derived from the radically polymerizable monomer (b1) having In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Claims 1-11 are rejected under pre-AIA  35 U.S.C. as being unpatentable as obvious over Ishida et al. (JP 2000-264934 A).
With regard to the limitations of claims 1-2, 4, and 6-9, Ishida discloses an emulsion composition comprising resin particles, which contain 0.1-30.0 wt.% of an olefin-based polymer (A) (corresponding to the "olefin based polymer {A)" in instant claim 1) and 70.0-99.9 wt.% of an acrylic polymer (B) (corresponding to the "polymer (B)" in instant claim 1) in a single particle, are dispersed in water, wherein the olefin-based polymer (A} has carboxyl groups and the acrylic polymer (B) has glycidyl groups. !n addition, Ishida indicates that the acrylic polymer (B) is obtained by polymerizing 0.5-40 wt.% of a glycidyl group-containing acrylic monomer (b1) and 60-99.5 wt.% of an acrylic monomer (b2) not having a glycidyl group.
Ishida discloses that the emulsion composition can be used in a coating material or the like. Furthermore, Ishida discloses that by subjecting carboxyl groups in the olefin-based polymer (A) and glycidyl groups in the acrylic polymer {B) to a partial graft reaction, compatibility is improved and an emulsion of rnicroparticles can therefore be stably produced. 
As a specific example of said emulsion composition, Ishida exemplifies producing an emulsion composition having an average particle diameter of 65 nm by adding an emulsion mixture containing 40 parts by weight of styrene, 40 parts by weight of 2-ethylhexyl acrylate and 10 parts by weight of glycidyl methacrylate dropwise to 40 parts 
Therefore, Ishida’s prior art differs from the claimed invention by not disclosing the content of tetrahydrofuran--insoluble components. 
Here, the content of tetrahydrofuran insoluble components indicates the gel fraction, as mentioned above, and Ishida discloses that the carboxyl groups in the olefin-based polymer (A) and the glycidyl groups in the acrylic polymer (B) are subjected to a partial graft reaction, and it can be understood that a crosslinked structure is formed in the obtained emulsion composition. 
Therefore, there is a high probability that the content of tetrahydrofuran--insoluble components in the obtained emulsion composition is 1 mass% or more which fully corresponds to the limitation of instant claim 1.
Additionally, in view of substantially identical aqueous resin dispersions between Ishida and instant claims, it is the Examiner’s position that Ishida’s aqueous resin dispersion possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 3 and 5, Ishida does not disclose the mass ratio (A) : (B) of the olefin polymer (A) and the polymer (B) in the insoluble component (D), and a content of the constitutional unit derived from the radically polymerizable monomer (b1) having a reactive functional group in the polymer (B).
It is noted that the above mentioned ratio (A) : (B) as per claim 3, and the content of the constitutional unit derived from the radically polymerizable monomer (b1) having a reactive functional group in the polymer (B) as per claim 5 are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Ishida discloses adding the acrylic monomers all at once. However, the order in which monomers are added in producing a graft polymer ls merely a matter that a person skilled in the art could decide, as appropriate, by considering reactivity and the like, as mentioned above. !n addition, in order to subject the carboxyl groups in the

Though Ishida does not explicitly disclose using aqueous resin dispersion in a coating material and in an adhesive as per claims 10-11, based on the properties of the aqueous resin dispersion it would have been obvious to one of ordinary skill in the arts at the time the invention was made that the aqueous resin dispersion will be suitable as a coating and an adhesive.
	The purpose of intended use of a claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If the prior art structure is capable of performing the intended use as recited in the preamble, that it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ 2d. 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ 2d. 1429 (Fed. Cir. 1997). See also MPEP 2111.02 and 2112-2112.02.    
Claims 1-11 are rejected under pre-AIA  35 U.S.C. as being unpatentable as obvious over Kashiwabara et al. (JP 2006-036920 A).
With regard to the limitations of claims 1-9, Kashiwabara discloses a preparation method of an aqueous resin composition by dissolving 100 pts. mass of an acid-modified polyolefin and 5--60 pts. mass of a surfactant in 15-1,900 pts. mass of a 
Therefore, the preparation method of aqueous resin dispersion is a routine technique for a skilled person and obvious to a person skilled in the art in light of the teaching of Kashiwabara without any technical advancement. 
With regard to the limitations of claim 1, Kashiwabara does not disclose the content of tetrahydrofuran--insoluble components. 
However in view of substantially identical aqueous resin dispersions between Ishida and instant claims, it is the Examiner’s position that Kashiwabara’s aqueous resin dispersion possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claims 7-9, Kashiwabara does not disclose the claimed sequence of the steps, but it is worth to mention that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Though Ishida does not explicitly disclose using aqueous resin dispersion in a coating material and in an adhesive as per claims 10-11, based on the properties of the aqueous resin dispersion it would have been obvious to one of ordinary skill in the arts at the time the invention was made that the aqueous resin dispersion will be suitable as a coating and an adhesive.
	The purpose of intended use of a claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If the prior art structure is capable of performing the intended use as recited in the preamble, that it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ 2d. 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764